Sheldon, J.
In addition to the facts found by the master, we are clearly of opinion that it must be inferred from the facts reported by him that the defendants Atwill and Gage, acting for the members of their union, intended to compel the plaintiffs’ employers to discharge the plaintiffs and to refuse to give to the plaintiffs any further employment; and that this was done, not for the purpose of securing for the members of the defendants’ union all the work that was to be had from these employers, but to deprive the plaintiffs of employment and make it impossible for them to obtain their livelihood by their labor, unless they should become members of the defendants’ union upon whatever onerous terms the latter should choose to impose. The power and duty of the court to draw further inferences from the facts found by a master or by a single justice cannot be disputed. American Circular Loom Co. v. Wilson, 198 Mass. 182, 200. Rosenberg v. Schraer, 200 Mass. 218. Knowles v. Knowles, 205 Mass. 290, 294. M. Steinert & Sons Co. v. Tagen, 207 Mass. 394, 397. Smith v. Kenney, 213 Mass. 6.
The defendants did not say to their employers, “You must give us all your work or none of it,” as they might have done without exceeding the limits of allowable competition. Pickett v. Walsh, 192 Mass. 572, 584. Hoban v. Dempsey, 217 Mass. 166. They required their employers to refuse absolutely to employ the plaintiffs, for the purpose of putting upon the latter an unfair pressure. In contemplation of law, they acted from malice towards the plaintiffs, and did to them an unlawful injury, by causing their exclusion from the labor market. Berry v. Donovan, 188 Mass. 353. Pickett v. Walsh, 192 Mass. 572, 588. De Minico v. Craig, 207 Mass. 593. Hanson v. Innis, 211 Mass. 301.
This case resembles in principle Burnham v. Dowd, 217 Mass. 351, and much of the reasoning of that decision is applicable here.
In view of the decisions already cited, we think it manifest *298that relief from this continuing wrong can be given in equity. The main object of the bill is to protect the plaintiffs from the irreparable injury to which they are exposed by the unlawful acts of the defendants. It is only incidentally that the plaintiffs seek to recover damages for the losses already caused to them. Whether the rights that have been infringed did or did not come strictly under the definition of property rights, as we are inclined to think that they did, we do not consider that we ought to extend so far the doctrine of Worthington v. Waring, 157 Mass. 421, as to refuse relief in a case like this. The authority of that case upon this point has been doubted. Burnham v. Dowd, 217 Mass. 351, 359.
Substantial damages have been given only to the plaintiff Fairbanks. Upon the findings of the master we cannot say that he was not entitled to the sum allowed him. Burnham v. Dowd, 217 Mass. 351, 360, and cases cited. He has not however been given damages for the permanent loss of access to the labor market, and is not barred from having further relief by way of injunction.
It is too plain for discussion that neither one of the plaintiffs was required, before bringing this bill, to seek relief within the defendants’ union or to exhaust any remedy that might there have been available.
The decree appealed from contains however some minor errors, which, although they have not been complained of by the defendants, yet ought to be corrected. Instead of ordering several judgments in favor of the respective plaintiffs for nominal or substantial damages, and a joint judgment for costs, the decree ought to order the defendants to pay to each plaintiff the amount found in his favor and to pay the stated amount of costs to all the plaintiffs jointly. So modified, the final decree appealed, from must be affirmed, with the additional costs of the appeal.
So ordered.